27 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elmer HARRELSON, Petitioner,v.NORTH CAROLINA ATTORNEY GENERAL, Respondent.
No. 94-8010.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 28, 1994.

On Petition for Writ of Habeas Corpus.
Elmer Harrelson, petitioner pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, Raleigh, NC, for respondent.
PETITION TRANSFERRED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Elmer Harrelson petitions this Court to exercise original jurisdiction pursuant to 28 U.S.C. Sec. 2241(a) (1988), over his application for a writ of habeas corpus as to his North Carolina state conviction.  We decline to entertain Harrelson's application and transfer it to the United States District Court for the Middle District of North Carolina for disposition.*  28 U.S.C. Sec. 2241(b) (1988);  Fed.  R.App. P.22(a).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
APPLICATION FOR WRIT OF HABEAS CORPUS TRANSFERRED



*
 We defer to the district court's disposition of Harrelson's motion to proceed in forma pauperis